          Case 2:20-cv-11342-SB-SHK Document 2 Filed 12/17/20 Page 1 of 1 Page ID #:9




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
Richard Brian Martin                                          CASE NUMBER

                                                                              2:20-cv-11342-SB-SHK
                                               PLAINTIFF(S)
                              v.
Raybon C. Johnson et al                                        NOTICE OF FILING OF COMPLAINT WITHOUT
                                                                    PREPAYMENT OF FILING FEES OR
                                                               REQUEST TO PROCEED IN FORMA PAUPERIS
                                              DEFENDANT(S)



        Plaintiff has submitted a complaint for filing. The filing fee has not been paid, nor has a Request to
Proceed in Forma Pauperis been submitted. The case has been forwarded to the assigned magistrate judge for
review.




                December 15, 2020                     By Daniel Tamayo
                     Date                                Deputy Clerk




CV-93 (12/14)                NOTICE OF FILING OF COMPLAINT WITHOUT PREPAYMENT OF FILING FEES
                                         OR REQUEST TO PROCEED IN FORMA PAUPERIS
